DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 recites “The waveguide image combiner of claim 16.” However, claim 16 recites “A method of producing a waveguide image combiner.”  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: claim 19 recites “The waveguide image combiner of claim 18.” However, claim 18 recites “The method of claim 16.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0275350 A1) in view of Akutsu et al. (US 2009/0303212 A1).
Oh and Akutsu disclose waveguide-based image displays. Therefore, they are analogous art.
Regarding claim 1, Oh discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a. a first optically transparent substrate having top and bottom surfaces (Fig. 11: 1004 – first waveguide); b. a first pair of incoupling and outcoupling optical elements spaced apart and overlaid on the top surface of the first optically transparent substrate (Fig. 11: 1108 & 1012 – first diffraction grating & optical element; para [0086]: optical element 1012 can be an out-coupling optical element); c. a second optically transparent substrate having top and bottom surfaces, stacked with the first optically transparent substrate such that the top and bottom surfaces of the two substrates are substantially parallel (Fig. 11: 1104 – second waveguide); and d. a second pair of incoupling and outcoupling elements spaced apart and overlaid on the top surface of the second optically transparent substrate (Fig. 11: 1108 & 1112 – second diffraction grating & optical element); wherein the first pair of incoupling and outcoupling optical elements corresponds to a first angular range and the second pair of incoupling and outcoupling optical elements corresponds to a second angular range (see Fig. 11: α1>0 and α2<0, respectively).  
Oh neither teaches nor suggests the incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs) (para [0055]: light extracting optical elements may be volume holograms; para [0101]: holographic optical elements can be used for first and second diffraction gratings 1008 & 1108).
However, Akutsu discloses a waveguide image combiner in which the incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs) (Fig. 1 & para [0058]). Among the benefits of selecting VHOEs includes ensuring highly efficient and selective incoupling and outcoupling to improve display quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Oh such that the incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs), as taught by Akutsu, in order to ensure highly efficient and selective incoupling and outcoupling to improve display quality.
Regarding claim 2, Oh and Akutsu disclose each optically transparent substrate is configured to convey light from the overlaid incoupling VHOE to the overlaid outcoupling VHOE via total internal reflection (TIR) (Oh paras [0104]-[0105]).  
Regarding claim 3, Oh and Akutsu disclose the second angular range is adjacent to the first angular range (Oh Fig. 11: α1>0 and α2<0).  
Regarding claim 4, Oh and Akutsu disclose the first and second angular ranges are horizontal angular ranges (see Oh Fig. 11).  
Regarding claim 5, Oh and Akutsu disclose the first and second incoupling VHOEs are aligned and the first and second outcoupling VHOEs are aligned (see Oh Fig. 11).  
Regarding claim 6, Oh and Akutsu disclose a. a third optically transparent substrate having top and bottom surfaces, stacked with the second optically transparent substrate such that the top and bottom surfaces of the two substrates are substantially parallel; and b. a third pair of incoupling and outcoupling VHOEs spaced apart and overlaid on the top surface of the third optically transparent substrate; wherein the third pair of incoupling and outcoupling VHOEs corresponds to a third angular range, which is adjacent to the second angular range (Oh para [0111]: a third waveguide may be provided).  
Regarding claim 8, Oh and Akutsu disclose each VHOE comprises a plurality of gratings corresponding to a plurality of color ranges (see Akutsu Fig. 4 & para [0067]). 
Regarding claim 10, Oh discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a. a first optically transparent substrate having top and bottom surfaces (Fig. 11: 1004 – first waveguide); b. a first pair of couplers, comprising an incoupler and an outcoupler, spaced apart and overlaid on the top surface of the first optically transparent substrate (Fig. 11: 1108 & 1012 – first diffraction grating & optical element; para [0086]: optical element 1012 can be an out-coupling optical element); c. a second optically transparent substrate having top and bottom surfaces, stacked with the first optically transparent substrate such that the top and bottom surfaces of the two substrates are substantially parallel (Fig. 11: 1104 – second waveguide); and d. a second pair of incoupling and outcoupling couplers spaced apart and overlaid on the top surface of the second optically transparent substrate (Fig. 11: 1108 & 1112 – second diffraction grating & optical element); wherein each of the couplers comprises one or more gratings (para [0095]: first & second diffraction gratings 1008 & 1108; para [0051]: output elements may be gratings), wherein each of the gratings  corresponds to a color range (para [0100]) and an angular range (see Fig. 11), and wherein each coupler comprises gratings corresponding to different angular range (see Fig. 11: α1>0 and α2<0, respectively).  
Oh neither teaches nor suggests the couplers are volume holographic optical elements (VHOEs) (para [0055]: light extracting optical elements may be volume holograms; para [0101]: holographic optical elements can be used for first and second diffraction gratings 1008 & 1108).
However, Akutsu discloses a waveguide image combiner in which the coupling optical elements are volume holographic optical elements (VHOEs) (Fig. 1 & para [0058]). Among the benefits of selecting VHOEs includes ensuring highly efficient and selective incoupling and outcoupling to improve display quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Oh such that the couplers are volume holographic optical elements (VHOEs), as taught by Akutsu, in order to ensure highly efficient and selective incoupling and outcoupling to improve display quality.
Regarding claim 11, Oh and Akutsu disclose each optically transparent substrate is configured to convey light from the overlaid incoupler to the overlaid outcoupler via total internal reflection (TIR) (Oh paras [0104]-[0105]).  
Regarding claim 12, Oh and Akutsu disclose the waveguide image combiner is configured for a set number of color ranges and each coupler comprises one grating corresponding to each of the color ranges (Oh para [0100]).  
Regarding claim 13, Oh and Akutsu disclose no two gratings within a coupler which have the same angular range, correspond to neighboring color ranges in the electromagnetic spectrum (see Oh Fig. 11: the two gratings have different angular ranges).  
Regarding claim 14, Oh and Akutsu disclose the waveguide image combiner comprises three or more stacked optically transparent substrates, each optically transparent substrate comprising a pair of incoupling and outcoupling couplers spaced apart and overlaid on a top surface of the optically transparent substrate, and wherein the waveguide image combiner corresponds to three or more angular ranges  (Oh para [0111]: a third waveguide may be provided).    
Regarding claim 16, Oh discloses a method of producing a waveguide image combiner, the method comprising: a. defining a total angular output range along a first axis, which is segmented into a plurality of adjacent angular output ranges (para [0093]: an effective FOV is determined based on the combination of FOVs of individual waveguides; b. providing a plurality of optically transparent substrates having top and bottom surfaces, the substrates aligned and stacked with each other such that the top and bottom surfaces of the substrates are substantially parallel (Fig. 11: 1004 & 1104 – first & second waveguides), wherein each substrate comprises a pair of couplers, comprising an overlaid incoupler and an overlaid outcoupler, spaced apart on the top surface of the substrate (Fig. 11: 1008/1108 & 1012/1112 – first/second diffraction gratings and first/second optical elements), wherein each coupler comprises one or more gratings (para [0095]: first & second diffraction gratings 1008 & 1108; para [0051]: output elements may be gratings), wherein each grating corresponds to a color range (para [0100]); and c. providing a grating which corresponds to an angular output range on each grating (see Fig. 11) such that no two gratings within a coupler which have the same angular range correspond to neighboring color ranges in the electromagnetic spectrum (see Fig. 11: the gratings have different angular ranges).  
Oh neither teaches nor suggests each coupler comprises one or more volume holographic optical elements (VHOEs); and a step of providing a grating is a step of recording a holographic pattern (para [0055]: light extracting optical elements may be volume holograms; para [0101]: holographic optical elements can be used for first and second diffraction gratings 1008 & 1108). 
However, Akutsu discloses a waveguide image combiner in which the coupling optical elements are volume holographic optical elements (VHOEs) (Fig. 1 & para [0058]). It would be understood by an ordinarily skilled artisan that a step of recording a holographic pattern in is required in providing a VHOE. Among the benefits of selecting VHOEs includes ensuring highly efficient and selective incoupling and outcoupling to improve display quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oh such that the couplers are volume holographic optical elements (VHOEs), and a step of providing a grating is a step of recording a holographic pattern, as taught by Akutsu, in order to ensure highly efficient and selective incoupling and outcoupling to improve display quality.
Regarding claim 17, Oh and Akutsu disclose the first axis is a horizontal axis (Oh Fig. 11).  
Claims 7 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Akutsu et al., further in view of Levola (US 2011/0096401 A1).
Oh, Akutsu and Levola disclose waveguide-based displays. Therefore, they are analogous art.
Regarding claim 7, Oh and Akutsu neither teach nor suggest an image expander configured to expand an angular output range which is perpendicular to the first angular range, the image expander disposed on the top or bottom surface of each optically transparent substrate between the incoupling and outcoupling VHOEs.  
However, Levola discloses a waveguide image combiner comprising an image expander configured to expand an angular output range which is perpendicular to the first angular range (Fig. 4a: 24 – intermediate diffractive element; para [0013]: two-dimensional exit pupil expansion), the image expander disposed on the top or bottom surface of each optically transparent substrate between incoupling and outcoupling elements (see Fig. 4a). Among the benefits of this modification includes providing a two-dimensionally expanded exit pupil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Oh and Akutsu by providing an image expander configured to expand an angular output range which is perpendicular to the first angular range, the image expander disposed on the top or bottom surface of each optically transparent substrate between the incoupling and outcoupling VHOEs, as taught by Levola, in order to provide a two-dimensionally expanded exit pupil.
Regarding claim 18, Oh and Akutsu neither teach nor suggest each optically transparent substrate additionally comprises an image expander configured to expand an angular output range along a second axis which is perpendicular to the first axis.  
However, Levola discloses a waveguide image combiner comprising an image expander configured to expand an angular output range along a second axis which is perpendicular to a first axis (Fig. 4a: 24 – intermediate diffractive element; para [0013]: two-dimensional exit pupil expansion). Among the benefits of this modification includes providing a two-dimensionally expanded exit pupil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oh and Akutsu such that suggest each optically transparent substrate additionally comprises an image expander configured to expand an angular output range along a second axis which is perpendicular to the first axis, as taught by Levola, in order to provide a two-dimensionally expanded exit pupil.
Regarding claim 19, Oh, Akutsu and Levola disclose the second axis is a vertical axis (see Oh Fig. 11 & Levola Fig. 4a: as Oh’s first axis is a horizontal axis, the second axis would be a vertical axis).  
Claims 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Akutsu et al., further in view of Border et al. (US 2016/0131912 A1).
Oh, Akutsu and Border disclose waveguide-based image displays. Therefore, they are analogous art.
Regarding claim 9, Oh and Akutsu neither teach nor suggest the light from the light engine has a bandwidth of between 10 nm and 40 nm per color.  
However, Border discloses a waveguide image combiner in which the light from a light engine has a bandwidth of between 10 nm and 40 nm per color (para [0716]). Among the benefits of this modification includes minimizing the diffraction of light from the environment to improve the display quality.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Oh and Akutsu such that the light from the light engine has a bandwidth of between 10 nm and 40 nm per color, as taught by Border, in order to minimize the diffraction of light from the environment to improve the display quality.  
Regarding claim 15, Oh and Akutsu neither teach nor suggest the light from the light engine has a bandwidth of between 10 nm and 40 nm per color.  
However, Border discloses a waveguide image combiner in which the light from a light engine has a bandwidth of between 10 nm and 40 nm per color (para [0716]). Among the benefits of this modification includes minimizing the diffraction of light from the environment to improve the display quality.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Oh and Akutsu such that the light from the light engine has a bandwidth of between 10 nm and 40 nm per color, as taught by Border, in order to minimize the diffraction of light from the environment to improve the display quality.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 & 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/917,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the ‘368 application includes all the limitations of claims 1-3 & 7 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 20 is allowable for at least the reason “each green grating, red grating, and blue grating corresponds to a different angular range of the same coupler,” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872